Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. 


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 04/24/2019  was filed for Application Number 16/392,885.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:

“organizing one or more bins as a subset of the cluster into a virtual cluster, wherein the data blocks are distributed among the nodes of the virtual cluster based on a second portion of the cryptographic hash.” of claim 4

“organize one or more bins as a subset of the cluster into a virtual cluster,  wherein the data blocks are distributed among the nodes of the virtual cluster based on a second portion of the cryptographic hash” of claim 14

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 



Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 5, 6, 7, 9, 11, 13, 15, 16,  17, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim(s) 11, 20 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

Claim 5 recites the limitation " replicating the data among" (Line(s) 1 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " replicating the data among " as "replicating the data blocks among ". Appropriate correction/clarification is required.
Claim(s) 6, 15, 16 contain(s) same deficiencies as claim 5 and are rejected for the same reason.

Claim 3 recites the limitation " organizing the replication zones " (Line(s) 4 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " organizing the replication zones " as " organizing one or more replication zones ". Appropriate correction/clarification is required.
Claim(s) 13 contain(s) same deficiencies as claim 3 and are rejected for the same reason.


Claim(s) 6, 9, 15, 16, 19 contain(s) same deficiencies as claim 5 and are rejected for the same reason.

The term " approximately " in claims 7 and 17 is a relative term which renders the claim indefinite. The term " approximately " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required

As per claim 17 , the limitation " an approximately same number of bins is assigned to any node having a same storage capacity" (in line(s) 2 ) renders the claim  indefinite since it's not clear to examiner what the capacity reference is in order to compare and assess if any nodes have “a same storage capacity”.  “Same” relative to what? What is the reference to compare and determine that a storage capacity is the same?. In light of the specification and for the purposes of prior art rejection, examiner is interpreting “ an approximately same number of bins is assigned to any node having a same storage capacity” as “ a number of bins assigned to a node is proportional to an 

As per claim 17 , the limitation " wherein an approximately same number of bins is assigned to any node having a same storage capacity that is not in a same protection domain. " (in line(s) 2 ) renders the claim  indefinite since it's not clear what “is not in a same protection domain”. Are the “same number of bins” “not in a same protection domain” ? or Are the “any node having a same storage capacity” “not in a same protection domain”?. In light of the specification and for the purposes of prior art rejection, examiner is interpreting “ wherein an approximately same number of bins is assigned to any node having a same storage capacity that is not in a same protection domain” as “ wherein each node is assigned an approximately equal number of bins in relation to any other node and where the any other node is not in the same protection domain “ . Appropriate correction/clarification is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 4, 5, 8, 9, 11, 14, 15, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshman (U.S. Patent Number 9,483,205) in view of MacCormick (U.S. Publication Number 2008/0065704).


Referring to claims 1, 11 and 20, taking claim 11 as exemplary, Lakshman teaches “11. A system comprising: a cluster of storage nodes each having a processor coupled to a storage device, each node including program instructions executing on the processor, the program instructions configured to:” Lakshman col 4 ln 20-36, 54-62 discloses a plurality of nodes where each node is a computer having any number of storage drives. Further, routines are executed on any of the nodes in order to manage the storage “organize the cluster into a plurality of protection domains, each protection domain including one or more of the storage nodes, wherein each protection domain is a point of failure for the storage nodes within the respective protection domain;” Lakshman col 7 ln 55-67, col 8 ln 1-12 discloses the plurality of nodes (plurality of computer servers) organized in racks (comparable to Protection Domains) where each rack shares an infrastructure (i.e. a network switch) which is subject to failure and where all data in the nodes within an associated rack could become inaccessible or lost if the rack’s shared infrastructure were to fail. In other words, each rack is a point of failure for the nodes within the respective rack “map bins to the storage nodes,” Lakshman col 10 ln 34-59, col 12 ln64-67, col 14 ln 20-36 discloses the assigning of containers to nodes  
Lakshman Does not explicitly teach “the bins having a value based on a first portion of a cryptographic hash of data blocks such that no two bins having a same value are mapped to a same protection domain;”  
However MacCormick teaches “the bins having a value based on a first portion of a cryptographic hash of data blocks such that no two bins having a same value are mapped to a same protection domain;”  MacCormick [0004], [0022], [0025], [0026], [0034], [0035], [0037], claim 1, 5 discloses a number of K hashed locations (i.e. number of k groups) based on hashing the key of data items where a different hash for each group maps a data item to a unique server (node) in a group and each data item with a particular Key can be assigned a number of K distinct potential locations such that servers (nodes) in different groups do not share infrastructure (are not assigned to a same domain such as a rack where its nodes share infrastructure)  “and  replicate the data blocks among the mapped bin such that a plurality of copies of a data block are resident at least on two or more different protection domains so that when a protection domain is unavailable,  the data is recoverable from one or more available protection domains.” MacCormick [0018], [0023], [0024], [0034]-[0038] discloses data items replicated using distinct hash functions such that servers (nodes) avoid the sharing of infrastructure in order to allow rapid recovery after a failure  
Lakshman and MacCormick are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by MacCormick, that his replica  (MacCormick [0003], [0024], [0032], [0037]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate MacCormick’s replica placement techniques in the system of Lakshman to improve performance by having a choice for selecting an r-K gap where the bigger gap the better balancing  and faster rebalancing.
As per the non-exemplary claims 1 and 20, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 4 and 14, taking claim 14 as exemplary, the combination of Lakshman and MacCormick teaches “14. The system of claim 11 wherein the program instructions are further configured to:  organize one or more bins as a subset of the cluster into a virtual cluster,”  Lakshman col 4 ln 34-36, col 9 ln 19-59, col 10 ln 1-10, col 22 ln 35-37, 61-67, col 23 ln 9-16  discloses clusters logically divided into nodes and containers “wherein the data blocks are distributed among the nodes of the virtual cluster based on a second portion of the cryptographic hash”  Lakshman col 22 ln 35-42, col 23 ln 31-60, col 24 ln 43-53  discloses zookeeper protocol which uses the hash function of a key to map to different clusters . A range of hash function results is divided into portions where each portion corresponds to a particular cluster. 
As per the non-exemplary claim 4, this claim has similar limitations and is rejected based on the reasons given above.


Referring to claims 5 and 15, taking claim 15 as exemplary, the combination of Lakshman and MacCormick teaches “15. The system of claim 11 wherein replicating the data among the protection domains for each replication zone is performed to load balance access requests across the respective replication zone.” MacCormick [0019], [0024], [0032], [0034], [0040], [0042]-[0044] discloses placement of data items and replicas using load balance algorithm and choosing k hash locations in the less utilized servers with least combined network and storage load to improve balance
The same motivation that was utilized for combining Lakshman and MacCormick as set forth in claim 11 is equally applicable to claim 15.
As per the non-exemplary claim 5, this claim has similar limitations and is rejected based on the reasons given above.


Referring to claims 8 and 18, taking claim 18 as exemplary, the combination of Lakshman and MacCormick teaches “8. The method of claim 1 wherein each protection domain shares an infrastructure common to the storage nodes of the respective protection domain.  Lakshman col 7 ln 55-67, col 8 ln 1-12 discloses the plurality of nodes (plurality of computer servers) organized in racks (comparable to Protection Domains) where each rack shares an infrastructure (i.e. a network switch) which is subject to failure and where all data in the nodes within an associated rack could become inaccessible or lost if the rack’s shared infrastructure were to fail.
As per the non-exemplary claim 8, this claim has similar limitations and is rejected based on the reasons given above.


Referring to claims 9 and 19, taking claim 19 as exemplary, the combination of Lakshman and MacCormick teaches “19. The system of claim 11 wherein replicating data among the protection domains for each replication zone is performed according to placement rules to enhance redundancy and a performance characteristic to enhance load sharing among the storage nodes.” MacCormick [0004], [0019], [0024], [0032], [0034], [0040], [0042]-[0044] discloses placement of data items and replicas using load balance algorithm and choosing k hash locations in the less utilized servers with least combined network and storage load. Further, the balancing for a high performance is achieved via controlled freedom to choose less utilized servers for placement of replicas.    
The same motivation that was utilized for combining Lakshman and MacCormick as set forth in claim 11 is equally applicable to claim 19.
As per the non-exemplary claim 9, this claim has similar limitations and is rejected based on the reasons given above.


(s) 7, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshman (U.S. Patent Number 9,483,205) in view of MacCormick (U.S. Publication Number 2008/0065704) and further view of Boddu (U.S. Publication Number 2017/0220290) 

Referring to claim 10, the combination of Lakshman and MacCormick teaches all the limitations of claim 1  from which claim 10 depends.
The combination of Lakshman and MacCormick does not explicitly teach “wherein a number of bins is assigned to each node in proportion to a relative storage capacity of the respective node.”
However, Boddu teaches “wherein a number of bins is assigned to each node in proportion to a relative storage capacity of the respective node.” Boddu [0040] discloses that nodes are assigned a number of buckets based on the available storage capacity of the node
Lakshman,  MacCormick and Boddu are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Boddu, that using a routing table for buckets improves performance by dynamically routing incoming data based on pro-allocation or post-allocation bucket’s time stamps thus avoiding inefficient data migration  (Boddu [0009], [0020], [0034]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boddu’s use of a routing table for buckets in the system of Lakshman and  MacCormick to improve performance by dynamically routing incoming data based on pro-allocation or post-allocation bucket’s time stamps thus avoiding inefficient data migration.

Referring to claims 7 and 17, taking claim 17 as exemplary, the combination of Lakshman and MacCormick teaches all the limitations of claim 14  from which claim 17 depends.
Additionally, the combination of Lakshman and MacCormick teaches about bins “that is not in a same protection domain” McCormick [0004], [0022], [0025], [0026], [0034], [0035], [0037], claim 1, 5 discloses a number of K hashed locations (i.e. number of k groups) based on hashing the key of data items where a different hash for each group maps a data item to a unique server (node) in a group and each data item with a particular Key can be assigned a number of K distinct potential locations such that servers (nodes) in different groups do not share infrastructure (are not assigned to a same domain such as a rack where its nodes share infrastructure)
The combination of Lakshman and MacCormick does not explicitly teach “wherein an approximately same number of bins is assigned to any node having a same storage capacity” 
However, Boddu teaches “wherein an approximately same number of bins is assigned to any node having a same storage capacity ” Boddu [0040] discloses that nodes are assigned a number of buckets based on the available storage capacity of the node
Lakshman,  MacCormick and Boddu are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Boddu, that using a routing table for buckets improves performance by dynamically routing incoming data based on pro-allocation or post-allocation bucket’s time stamps thus avoiding inefficient data migration  (Boddu [0009], [0020], [0034]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boddu’s use of a routing table for buckets in the system of Lakshman and  MacCormick to improve performance by dynamically routing incoming data based on pro-allocation or post-allocation bucket’s time stamps thus avoiding inefficient data migration.


Claim(s) 2, 3, 12, 13  are rejected under 35 U.S.C. 103 as being unpatentable over Lakshman (U.S. Patent Number 9,483,205) in view of MacCormick (U.S. Publication Number 2008/0065704) in further view of Gopalan (U.S. Publication Number 2013/0054549)


Referring to claims 2 and 12, taking claim 12 as exemplary, the combination of Lakshman and MacCormick teaches all the limitations of claim 11  from which claim 12 depends.
Lakshman and MacCormick teaches “wherein all replicas of each data block are restricted to a respective one of the replication zones.” MacCormick [0022], [0035], [0038] discloses that replicas of data items are stored in associated K hash locations (k groups) based on using independent hash functions where replication is used to tolerate failures and where the different groups do not share infrastructure
the combination of Lakshman and MacCormick does not explicitly teach “organize one or more replication zones orthogonal to the protection domains such that the replication zones are deployed across the plurality of protection domains, 
However, Gopalan teaches “organize one or more replication zones orthogonal to the protection domains such that the replication zones are deployed across the plurality of protection domains” Gopalan Figure 3, [0005], [0007], [0023], [0032], [0033], claim 5 discloses organizing data into groups such that no two data symbols from the same group reside in the same domain (i.e. columns) in order to ensure redundancy and independence of failures for data
Lakshman,  MacCormick and Gopalan are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Gopalan, that his technique of partitioning and organizing encoded data improves performance by providing a minimum number of domains with redundancy features such that when an entire domain of data becomes unavailable the storage system is still able to recover (Gopalan [0031], [0033], claim 20). Therefore, it would have been obvious to a person Gopalan’s technique of partitioning and organizing encoded data in the system of Lakshman and  MacCormick to improve performance by providing a minimum number of domains with redundancy features such that when an entire domain of data becomes unavailable the storage system is still able to recover
As per the non-exemplary claim 2, this claim has similar limitations and is rejected based on the reasons given above.


Referring to claims 3 and 13, taking claim 13 as exemplary, the combination of Lakshman and MacCormick teaches all the limitations of claim 11  from which claim 13 depends.
Additionally, the combination of Lakshman and MacCormick teaches “such that each replication zone is associated with respective replicated data.” MacCormick [0022], [0035], [0038] discloses that replicas of data items are stored in associated K hash locations (k groups) based on using independent hash functions derived from the key of data items where replication is used to tolerate failures and where the different groups do not share infrastructure
the combination of Lakshman and MacCormick does not teach “organize the storage nodes of the cluster vertically into the protection domains; and  organize the replication zones horizontally across the protection domains as a lattice layout”
However, Gopalan teaches “organize the storage nodes of the cluster vertically into the protection domains; and  organize the replication zones horizontally across the Gopalan Figure 3, [0005], [0007], [0023], [0025], [0032], [0033], claim 5, claim 18 discloses organizing encoded data into groups such that data symbols are referenced by columns and rows and where no two data symbols from the same group reside in the same domain (i.e. columns) in order to ensure redundancy and independence of failures for data
	Lakshman,  MacCormick and Gopalan are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Gopalan, that his technique of partitioning and organizing encoded data improves performance by providing a minimum number of domains with redundancy features such that when an entire domain of data becomes unavailable the storage system is still able to recover (Gopalan [0031], [0033], claim 20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gopalan’s technique of partitioning and organizing encoded data in the system of Lakshman and  MacCormick to improve performance by providing a minimum number of domains with redundancy features such that when an entire domain of data becomes unavailable the storage system is still able to recover
As per the non-exemplary claim 3, this claim has similar limitations and is rejected based on the reasons given above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DAVID YI/Supervisory Patent Examiner, Art Unit 2132